Citation Nr: 0730230	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  99-12 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for hearing loss, 
rated 10 percent disabling prior to November 6, 2002, and 20 
percent disabling after November 6, 2002.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for paravertebral fibromyositis.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for nasal allergies.

4.  Entitlement to an effective date earlier than November 
21, 1997 for the grant of service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 1970 
and from February 1971 to December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a personal hearing at the RO in July 2005.  He 
testified at a Board hearing at the RO in June 2006.  

The claims were originally adjudicated by the RO located in 
San Juan, Puerto Rico.  During the course of the appeal, the 
veteran moved and the Hartford, Connecticut RO has assumed 
jurisdiction.  

The issues on appeal were originally before the Board in 
August 2006 when they were remanded to cure a procedural 
defect and for additional evidentiary development.  

In an August 2007 brief, the veteran's representative raised 
a claim of entitlement to an increased rating for PTSD.  As 
this matter has not been developed or certified for appeal 
and is not inextricably intertwined with the issues now 
before the Board, it is REFERRED to the RO for appropriate 
action.

The reopened claim of entitlement to service connection for 
nasal allergies is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to November 6, 2002, the veteran's service-
connected bilateral hearing loss has been productive of, at 
the most,  Level III hearing acuity in the right ear and 
Level IV hearing acuity in the left ear.

2.  As of November 6, 2002, the veteran's service-connected 
bilateral hearing loss has been productive, at most, of Level 
III hearing acuity in the right ear and Level IV hearing 
acuity in the left ear.

3.  A December 1994 rating decision denied service connection 
for a low back disability; the veteran did not appeal the 
denial of service connection.  

4.  The evidence added to the record subsequent to the 
December 1994 rating decision which denied service connection 
for a low back disability does not bear directly and 
substantially upon the claim of entitlement to service 
connection for paravertebral fibromyositis, is either 
cumulative or redundant, and by itself or in connection with 
the evidence previously assembled is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

5.  A December 1994 rating decision denied service connection 
for nasal allergies; the veteran did not appeal the denial of 
service connection.  

6.  The evidence added to the record subsequent to the 
December 1994 rating decision which denied service connection 
for nasal allergies bears directly and substantially upon the 
claim of entitlement to service connection for nasal 
allergies, is neither cumulative nor redundant, and by itself 
or in connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


7.  A December 1994 rating decision denied service connection 
for PTSD.  The veteran did not timely appeal the decision 
which is final.  

8.  An informal claim of entitlement to service connection 
for PTSD was received on January 31, 1996.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased rating for 
hearing loss, rated 10 percent disabling prior to November 6, 
2002, and 20 percent disabling after November 6, 2002, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, including §§ 4.7, 4.85, Diagnostic Code 
6100 (2007).

2.  The December 1994 rating decision which denied service 
connection for a low back disability is final.  38 U.S.C.A. 
7105(c) (West 2002).

3.  Evidence received since the December 1994 rating decision 
which denied entitlement to service connection for a low back 
disability is not new and material, and the veteran's claim 
for that benefit has not been reopened.  38 U.S.C.A.§§ 5108, 
7105 (West 2002); 38 C.F.R. 3.156 (2001).

4.  The December 1994 rating decision which denied service 
connection for nasal allergies is final.  38 U.S.C.A. 7105(c) 
(West 2002).

5.  The evidence added to the record subsequent to the 
December 1994 rating decision which denied service connection 
for nasal allergies is new and material and the veteran's 
claim for that benefit has been reopened.  38 U.S.C.A.§§  
5108, 7105 (West 2002); 38 C.F.R. 3.156 (2001).

6.  The December 1994 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. 7105(c) (West 
2002).

7.  The criteria for entitlement to an effective date of 
January 31, 1996 for the grant of service connection for 
PTSD, have been met.  38 U.S.C.A. §§ 1110, 5110, 7104 (West 
2002); 38 C.F.R. § 3.400 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in January 2002, 
October 2005 and September 2006 VCAA letters informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought and the 
responsibilities of the veteran and VA in obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  To the extent any of these letters post-dated the 
decisions on appeal, they were each followed by 
readjudications of these claims, most recently in an April 
2007 supplemental statement of the case.

The Board also notes that the September 2006 VCAA letter 
expressly notified the appellant that he should submit any 
pertinent evidence in his possession.  The requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review of the issues decided 
herein to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decision 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claims and the veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claims decided herein has been accomplished and that 
adjudication of the claims, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims in the January 2002, October 2005 and 
September 2006 VCAA letters, and was provided with notice of 
the types of evidence necessary to establish any disability 
rating and/or the effective date in the September 2006 VCAA 
letter.  The appellant's status as a veteran has never been 
at issue.

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  In the 
present case, the veteran has been notified of the evidence 
and information necessary to reopen the two new and material 
claims and to establish entitlement to the underlying claims 
for the benefits sought in the September 2006 VCAA letter.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulations.  The record demonstrates that all VA and private 
records identified by the veteran have been obtained to the 
extent possible.  The veteran has been afforded appropriate 
VA examinations.  The Board finds the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  No additional 
pertinent evidence has been identified by the appellant as 
relevant to the issues on appeal decided herein.  In 
submission received in April 2006, October 2006 and May 2007, 
the veteran indicated that he did not have any further 
evidence to submit in support of his claims.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.


Entitlement to an increased rating for hearing loss, rated 10 
percent disabling prior to November 6, 2002, and 20 percent 
disabling after November 6, 2002.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41.    

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been  
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86. 38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment is to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In June 1975, the RO granted service connection for hearing 
loss and assigned a non-compensable evaluation.  


On the authorized audiological evaluation in March 1997, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
35
60
75
LEFT
15
35
70
75

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 90 percent in the left ear.  
The average pure tone loss was 46.25 decibels in the right 
ear and 48.75 decibels in the left ear.  When these values 
are applied to Table VI, they result in level II hearing 
disability in the right ear and level II hearing disability 
in the left ear.  When level II hearing for the right ear is 
combined with level II hearing for the left ear under Table 
VII, the resulting disability evaluation is noncompensable.  

In November 1997, the veteran submitted a statement which the 
RO interpreted as being a claim for an increased rating for 
the service-connected hearing loss.  

On the authorized audiological evaluation in April 1998, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
40
60
80
LEFT
15
40
70
85

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 82 percent in the left ear.  
The average pure tone loss was 48.75 decibels in the right 
ear and 52.5 decibels in the left ear.  When these values are 
applied to Table VI, they result in level III hearing 
disability in the right ear and level IV hearing disability 
in the left ear.  When level III hearing for the right ear is 
combined with level IV hearing for the left ear under Table 
VII, the resulting disability evaluation is 10 percent.  

In June 1998, the RO granted an increased rating to 10 
percent for the service-connected bilateral hearing loss 
effective from November 21, 1997.  

On the authorized audiological evaluation in November 2001, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
40
70
80
LEFT
20
40
75
80

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The average pure tone loss was 53.75 decibels in the right 
ear and 53.75 decibels in the left ear.  When these values 
are applied to Table VI, they result in level I hearing 
disability in the right ear and level I hearing disability in 
the left ear.  When level I hearing for the right ear is 
combined with level I hearing for the left ear under Table 
VII, the resulting disability evaluation is noncompensable.  

On the authorized audiological evaluation in January 2002, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
40
70
85
LEFT
20
45
75
85

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 90 percent in the left ear.  
The average pure tone loss was 55 decibels in the right ear 
and 56.25 decibels in the left ear.  When these values are 
applied to Table VI, they result in level II hearing 
disability in the right ear and level II hearing disability 
in the left ear.  When level II hearing for the right ear is 
combined with level II hearing for the left ear under Table 
VII, the resulting disability evaluation is noncompensable.  

On the authorized audiological evaluation in November 2002, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
45
70
90
LEFT
30
45
70
80

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 80 percent in the left ear.  
The average pure tone loss was 62.5 decibels in the right ear 
and 56.25 decibels in the left ear.  When these values are 
applied to Table VI, they result in level III hearing 
disability in the right ear and level IV hearing disability 
in the left ear.  When level III hearing for the right ear is 
combined with level IV hearing for the left ear under Table 
VII, the resulting disability evaluation is 10 percent.  

In a March 2003 rating decision, the RO granted an increased 
rating to 20 percent for the service-connected bilateral 
hearing loss effective from November 6, 2002.  

On the authorized audiological evaluation in February 2007, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
50
70
90
LEFT
35
50
85
90

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 88 in the left ear.  The 
average pure tone loss was 60 decibels in the right ear and 
65 decibels in the left ear.  When these values are applied 
to Table VI, they result in level III hearing disability in 
the right ear and level III hearing disability in the left 
ear.  When level III hearing for the right ear is combined 
with level III hearing for the left ear under Table VII, the 
resulting disability evaluation is 10 percent.  

Based on the above, the Board finds that a rating in excess 
of 10 percent prior to November 6, 2002, and in excess of 20 
percent disabling after November 6, 2002 is not warranted.  
The audiometric scores do not equate to higher disability 
evaluations then presently assigned for the pertinent time 
periods.  None of the criteria under 38 C.F.R. § 4.86(a) or 
(b) are met in this case, so the disability cannot be 
evaluated under an alternative method.

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against assignment of a rating in excess of 10 
percent prior to November 6, 2002, and in excess of 20 
percent after November 6, 2002 for the service-connected 
bilateral hearing loss.  It follows that there is not a state 
of equipoise of the positive evidence with the negative 
evidence to permit favorable determinations pursuant to 38 
U.S.C.A. § 5107(b).


Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for paravertebral fibromyositis.

In December 1991, the veteran submitted a claim of 
entitlement, in part, for a low back problem.  In December 
1994, the RO denied service connection for a low back 
condition.  The veteran was informed of the decision via 
correspondence dated in January 1995.  On January 31, 1996, 
the veteran submitted a statement indicating that he was not 
in agreement with the December 1994 decision.  

The first question that must be addressed is the finality of 
the 1994 rating decision.  The veteran alleges that neither 
he nor his representative received proper notification of the 
decision, and that he only received a copy of the January 
1995 notice letter when he called VA to inquire about the 
status of his claim. 

The 1995 notification letter was sent to the veteran's most 
recent address at that time.  A copy is listed as being sent 
to his representative.  This notice was not returned as non-
deliverable. The law presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary." Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (quoting Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) [hereinafter Ashley I]). At a minimum, the presumption 
of regularity of the administrative process "in the absence 
of clear evidence to the contrary" applies to VA's mailing of 
notification of the rating decision to his latest address of 
record, including a copy to his representative. The 
claimant's assertion of nonreceipt of a VA decision alone 
does not establish the "clear evidence" needed to rebut the 
presumption of regularity of the mailing. Ashley v. 
Derwinski, 2 Vet. App. 307, 309 (1992). 

The January 31, 1996 statement from the veteran is not a 
timely notice of disagreement.  It was received more than one 
year from the date of notification of the December 1994 
rating decision.  The law provides that a notice of 
disagreement must be received within one year from the date 
of notification of the adverse decision.  The veteran was 
notified via an October 1996 letter that his notice of 
disagreement was untimely.  Therefore, the December 1994 
rating decision is final.  38 U.S.C.A. § 7105.  

In November 1997, the veteran submitted a statement which was 
interpreted as being another claim of entitlement to service 
connection for a low back disability.  Applicable law 
provides that a claim which is the subject of a prior final 
decision may nevertheless be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. 5108.

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
defining new and material evidence were amended for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620- 
45632 (August 29, 2001).  Since the veteran's request to 
reopen was received in November 1997, the version of the 
regulation in effect prior to August 29, 2001, is applicable.  
Under the former version, new and material evidence is 
defined by regulation as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a);  see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does not 
apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet. App. 462 (1994).

The evidence of record at the time of the December 1994 
rating decision consisted of the service medical records, VA 
medical records and reports of VA examinations.  The service 
medical records were silent as to complaints of, diagnosis of 
or treatment for back problems.  The clinical records did not 
reference problems with the low back.  At the time of a 
September 1992 VA spine examination, the veteran reported 
that he injured his low back approximately six months prior 
when he fell.  The diagnosis was lumbar paravertebral 
fibromyositis.  The RO denied the veteran's claim in December 
1994 based on a finding that the service medical records were 
negative for diagnosis of or treatment for a low back 
disorder nor did the evidence of record establish that a low 
back disorder was manifested to a compensable degree within 
one year of the veteran's discharge.  

The evidence added to the record subsequent to the December 
1994 rating decision which denied service connection for a 
low back disability consists of VA and private clinical 
records, reports of private and VA medical examinations and 
the veteran's allegations and testimony.  The Board finds 
that none of this evidence satisfies the definition of new 
and material evidence.  The veteran's testimony at the 
hearings were reiterations of his prior allegations that he 
injured his back during active duty.  The testimony is not 
new and material evidence.  The clinical records document 
current diagnoses and treatment for low back disabilities but 
do not indicate in any way other than via the veteran's own 
self-reported history, that the veteran currently has a low 
back disability which was incurred in or aggravated by active 
duty.  The Court has held that additional evidence, which 
consists of records of post-service treatment that do not 
indicate in any way that a condition is service-connected, is 
not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 
(1993).

To the extent that the clinical records include annotations 
of the veteran's self reported history of injuring his back 
during active duty, the Board finds that this evidence is not 
new and material.  The fact that the veteran was alleging 
that he had a back injury which was due to his active duty 
service was already of record at the time of the prior final 
denial.  

Furthermore, the vast majority of the clinical evidence 
received subsequent to the December 1994 rating decision 
indicates that the veteran injured his back in industrial 
accidents after his discharge.  

A June 1978 document from the Office of Workers Compensation 
Programs reveals that the veteran was seeking compensation 
for an injury which occurred in April 1974.  The alleged 
injury was a lumbosacral strain with a questionable herniated 
disc.  The veteran prevailed in the claim.  

An April 1993 report from a private neurologist indicates 
that the veteran reported he injured his back when he fell 
from a scaffold 18 feet off the ground.  The examination was 
at the request of the Industrial Commission.  The reported 
date of the accident was in January 1988.  The diagnosis was 
cervical-lumbar painful syndrome.  

An April 1997 report from a private physician indicates the 
veteran reported he was in his usual health until September 
1996 when, following physical effort, he developed low back 
pain radiating down both legs.  The pertinent diagnoses were 
lumbosacral strain and herniated lumbar disc, L5-S1 level. 

In a January 1998 decision, Social Security found that the 
veteran had severe lumbar and mental impairments and was 
disabled as of October 1996.  

The report of a March 1998 VA mental disorders examination 
includes the annotation that the veteran had quit working 
after injuring his back in October 1996.  Later in the 
examination report, it was noted that the veteran reported he 
had injured his back while working with the Electric Works 
Authority and that he had also experienced back trauma during 
one of his periods of active duty service.  

A December 2001 disability determination conducted in 
connection with the veteran's Social Security claim indicates 
he reported he was well until 1975 when, after effort at 
work, he developed frequent bouts of low back pain, followed 
by a fall in 1988.  He continued to work until 1996, 
experiencing two more falls and noticed a severe exacerbation 
in symptoms.  

Other evidence received subsequent to the December 1994 
rating decision includes two lay statements.  

A lay statement was received in July 2002.  The author 
reported that he did not have personal knowledge of the 
veteran's reported in-service injuries but remembered hearing 
members of his group speaking about the injury.  The specific 
injury in question was not reported.  This evidence is not 
new and material.  It does not demonstrate that the veteran 
injured his back during active duty.  A November 2002 lay 
statement generally attests to the veteran receiving injuries 
during a night attack but does not indicate the nature or 
extent of the injuries.  This evidence is not new and 
material.  It does not demonstrate that the veteran injured 
his back during active duty.  

In sum, the Board finds that the evidence submitted 
subsequent to the December 1994 rating decision which denied 
service connection for low back disability does not bear 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with the 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  As no new and material evidence has been 
received, the veteran's claim of service connection for 
paravertebral fibromyositis has not been reopened.

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for nasal allergies.

In December 1991, the veteran submitted a claim of 
entitlement to service connection, in part, for allergies.  
In December 1994, the RO denied the claim.  The same 
discussion as above concerning the presumption of regularity 
of notice to the veteran of the decision via correspondence 
dated in January 1995 and receipt of an untimely notice of 
disagreement in January 1996 applies here.  For the same 
reasons listed above, the December 1994 rating decision is 
also final with respect to this claim.  38 U.S.C.A. § 7105.  

As indicated above, a claim subject to a prior final denial 
may be reopened upon receipt of new and material evidence.  
New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a)


In November 1997, the veteran submitted a statement which was 
interpreted as being another claim of entitlement to service 
connection for an allergy condition.  

The evidence of record at the time of the December 1994 
rating decision consisted of the service medical records, VA 
medical records and reports of VA examinations.  The RO 
denied the claim noting that, while the service medical 
records evidence sporadic complaints of nasal congestion, the 
nasal condition was shown to be a temporary condition which 
resolved with treatment and no permanent residual disability 
was shown at the time of the veteran's discharge.  

The evidence received subsequent to the December 1994 rating 
decision consists of VA clinical records, reports of VA 
examination, and Social Security records.  Significantly, 
some of this evidence provides competent evidence of the 
current existence of chronic nasal allergies.  A January 1999 
record included an assessment of allergic rhinitis.  In 
February and May of 2000, assessments of chronic sinusitis 
were made.  In May 2003,  asthma and chronic rhinitis were 
noted.  In October 2003, an assessment of exacerbation of 
bronchial asthma, acute exacerbation of chronic sinusitis and 
allergic rhinitis was made.  

The Board finds that the clinical records which document the 
current existence of chronic nasal disability in the form of 
sinusitis and rhinitis constitute new and material evidence.  
The claim was denied in December 1994, in part, as there was 
no evidence of record at that time of a chronic nasal 
disability.  The new evidence received subsequent to that 
time now documents chronic nasal problems.  The Board finds 
that this evidence bears directly and substantially upon the 
claim of entitlement to service connection for nasal 
allergies and, by itself or in connection with the evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
As new and material evidence has been received, the claim of 
entitlement to service connection for nasal allergies has 
been reopened.  Prior to de novo adjudication of the claim, 
additional evidentiary development is required.  This 
development is addressed below in the remand portion of this 
decision.  


Entitlement to an effective date earlier than November 21, 
1997 for the grant of service connection for post traumatic 
stress disorder (PTSD).

The veteran has claimed entitlement to an effective date 
prior to November 21, 1997 for the grant of service 
connection for PTSD.  Except as otherwise provided by law, 
the effective date of an award based on an original claim or 
a claim reopened after final adjudication, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore.  38 
U.S.C.A. § 5110(a).  This statutory provision is implemented 
by a regulation which provides that the effective date for 
disability compensation will be the date of receipt of the 
claim or the date the entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  The date of entitlement to an award of 
service connection will be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an "application" is received. While the term 
"application" is not defined in the statute, the regulations 
use the terms "claim" and "application" interchangeably, and 
they are defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155.  See Norris v. West, 12 Vet.  App. 
413, 421 (1999), distinguishing between an original claim and 
a claim for increased rating, the latter of which may be 
initiated by a medical examination or hospitalization, under 
38 C.F.R. § 3.157.

In December 1991, the veteran submitted a claim of 
entitlement to service connection, in part, for nerves.  In 
May 1992, he submitted a claim of entitlement to service 
connection for PTSD.  In December 1994, the RO denied service 
connection for PTSD.  The veteran was informed of the 
decision via correspondence dated January 11, 1995.  On 
January 31, 1996, the veteran submitted a statement 
indicating that he was not in agreement with the December 
1994 decision which denied service connection for PTSD.  For 
the same reasons discussed above as to presumption of 
regularity of notice of the denial and the subsequent receipt 
of an untimely notice of disagreement, the December 1994 
rating decision was also final with respect to the PTSD 
claim.  

The Board finds, however, that the communication received 
from the veteran on January 31, 1996 can be construed as an 
informal request to reopen his claim.  The veteran indicated 
that he was still pursuing a PTSD claim and that he was 
requesting a hearing in connection with the claim.  

In October 1996, the RO informed the veteran that his January 
1996 statement was not a timely notice of disagreement.  
However, this letter did not include any notification of the 
veteran's appellate rights and cannot, therefore, be 
considered a final decision.  

The Board further notes there is a diagnosis of PTSD included 
in an April 1992 VA clinical record.  

Based on the above, the Board finds that an effective date of 
January 31, 1996 is warranted for the grant of service 
connection for PTSD.  This was the date of receipt of a 
document construed as an attempt to reopen a prior final 
denial.  There was previous evidence of record which already 
documented the existence of PTSD dated in 1992.  The date of 
receipt of claim is subsequent to the date entitlement arose.  


ORDER

Entitlement to an increased rating for hearing loss, rated 10 
percent disabling prior to November 6, 2002, and 20 percent 
disabling after November 6, 2002, is not warranted.  The 
appeal is denied.

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for paravertebral 
fibromyositis.  The appeal is denied.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for nasal 
allergies.  The appeal is granted to that extent only.

Entitlement to an effective date of January 31, 1996 for the 
grant of service connection for PTSD is warranted.  The 
appeal is granted to that extent only, subject to the laws 
and regulations governing monetary awards.  


REMAND

As indicated above, the veteran has submitted new and 
material evidence to reopen the claim of entitlement to 
service connection for nasal allergies.  Currently there is 
competent evidence of record of the current existence of 
chronic nasal problems and competent evidence of in-service 
treatment for nasal problems along with the veteran's 
allegations that the two are etiologically linked.  

The VCAA requires VA to secure a medical examination or 
opinion if one is necessary to decide a claim for benefits.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  Under 
the VCAA, a VA examination is considered necessary to the 
decision of a claim if there is competent evidence on file 
that a veteran has a current disability or persistent and 
recurring symptoms of disability that in turn may be 
associated with his active service but the medical evidence 
on file is insufficient to resolve the claim.  38 U.S.C.A. § 
5103A(d)(2); see also 38 C.F.R. § 3.159(c)(4)(i).

The Board finds that the veteran should be afforded a VA 
examination to determine the nature, extent and etiology of 
any nasal allergies found on examination.  

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to have 
the veteran undergo an appropriate VA 
examination to ascertain whether he 
currently has nasal allergies which were 
incurred in or aggravated by active duty.  
Any necessary testing should be conducted.  
If nasal allergies are found to be 
present, the examiner should specify 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the allergies were incurred in or 
aggravated by the veteran's active duty 
service.  The examiner should review 
pertinent documents in the veteran's 
claims folder before issuing the written 
report requested herein.  Reasons and 
bases for all opinions expressed should be 
provided. 

2.  After completing the above action, and 
any other development as may be required, 
the veteran's claim of entitlement to 
service connection for nasal allergies 
should be readjudicated on a de novo 
basis.  If the claim remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


